The offense is transporting intoxicating liquor and the punishment is two years in the penitentiary.
Appellant's only complaint in his brief is that the evidence is insufficient to support the verdict. We take the following brief statement of the facts from appellant's brief:
"The evidence of transportation shows the following facts only. That a car, or automobile was seen by the officer approaching a crossing on Brady Creek at a distance of about 125 yards. It came to and across the creek at a very slow rate of speed, and while it was in the bed of the creek, defendant stepped out of the car, with a quart fruit jar about two-thirds full of whiskey in his hands. That defendant let the car pass on up the south bank of the creek and made about ten or twenty steps with his whiskey and hid it in some weeds on the west side of the road, on the south bank of the creek. He then went and got a friend, and came back *Page 523 
to the place and he and his friend took a drink from the jar, at which time he was arrested by the officer."
Under this statement of facts, appellant very earnestly contends that he is not guilty of transporting intoxicating liquor. We cannot agree with his contention in this respect. On the contrary, we think that the testimony is amply sufficient from both the standpoint of the positive testimony and from circumstantial evidence to show his guilt beyond the possibility of a doubt. We think his own statement of the facts show beyond controversy that he carried the liquor from the car to its hiding place, a distance of from ten to twenty steps. We have been cited to no authority and indeed we know of none that holds that this within itself would not constitute transportation. Taken together, however, with the fact that the car was seen to come down the road one hundred and twenty-five yards and that the appellant was in the car when it reached the creek where the witness was, makes it certain to our minds that the jury was warranted in saying that at least circumstantially, the facts were capable of no other solution than that this appellant was transporting this whiskey along the road in that car. He offers no testimony and no explanation as to his theory of the case but relies alone on the insufficiency of the State's testimony.
We do not think that the jury would have been justifiable in reaching any other conclusion than the one that is made manifest by their verdict. Finding no error in the record, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.